
	

113 HR 4337 IH: To direct the Joint Committee on the Library to accept a statue depicting Pierre L’Enfant from the District of Columbia and to provide for the permanent display of the statue in the United States Capitol.
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4337
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To direct the Joint Committee on the Library to accept a statue depicting Pierre L’Enfant from the
			 District of Columbia and to provide for the permanent display of the
			 statue in the United States Capitol.
	
	
		1.FindingsCongress finds the following:
			(1)Pierre L’Enfant was born in France in 1754, and traveled to the United States to serve with the
			 United States in the Revolutionary War.
			(2)Pierre L’Enfant was an engineer and architect, and in 1791 he developed the unique and exceptional
			 design for the Nation’s capital that laid the framework for the modern-day
			 District of Columbia that is followed and maintained until today.
			(3)L’Enfant’s remarkable design envisioned a distinguishable federal and residential city with
			 diagonal streets propelling from Congress and the President’s home,
			 beautiful boulevards on local streets and neighborhoods, and open spaces
			 for monuments, memorials, and historical structures, all of which largely
			 remain intact, protected as a historical treasure.
			(4)The United States Capitol does not currently appropriately recognize the contributions of Pierre
			 L’Enfant.
			2.Acceptance of statue of Pierre L’Enfant for placement in United States Capitol
			(a)AcceptanceNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the
			 Library shall accept from the District of Columbia the donation of a
			 statue depicting Pierre L’Enfant, subject to the terms and conditions that
			 the Joint Committee considers appropriate.
			(b)PlacementThe Joint Committee shall place the statue accepted under subsection (a) in a suitable permanent
			 location in the United States Capitol.
			
